Citation Nr: 0002045	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty for 20 years between 1959 
and 1981.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service connection for the 
veteran's PTSD and assigned an initial 10 percent rating, 
effective from March 1997, the date of the veteran's claim.  
The veteran perfected a timely appeal of the initial rating 
to the Board.  Although he had requested a hearing before a 
member of the Travel Board, he subsequently canceled that 
request.  As the veteran has appealed the initial rating 
assigned for his PTSD, the issue has been characterized as 
reflected on the title page.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of his appeal.

2.  It is reasonably probable that the veteran's PTSD causes 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for an initial 30 percent evaluation, and no more, 
have been met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background and Medical Evidence

The veteran served on active duty for 20 years between 1959 
and 1981.  Service personnel records reflect that his 
military awards include the Silver Star, the Bronze Star, and 
the Purple Heart.

The record contains private psychiatric reports made by 
Carolyn L. Seifert, M.D., between December 1995 and April 
1997.  Dr. Seifert diagnosed the veteran with panic disorder 
and agoraphobia in December 1995.  The veteran reported at 
that time that he had not had any recent panic attacks, but 
he had an escalation of agoraphobic symptoms which had caused 
him to isolate himself in his home.  He told Dr. Seifert that 
he slept well despite his symptoms.  He further indicated 
that he became irritable at times, but he no longer "blew 
up" inappropriately and his irritability had decreased.  The 
veteran denied sad spells and suicidal or homicidal thoughts.  
Rather, he felt very comfortable and pleased with his 
medication.

Psychiatric progress notes dated February 1996 and April 1996 
show that the veteran was assessed as "good (no problem)" 
regarding the following symptoms:  sleep; mood; appetite; 
level of energy; interest and pleasure in things; level of 
anxiety; lack of frightening, uncomfortable, or racing 
thoughts; absence of thoughts of death, suicide, or harming 
others; hearing voices or seeing visions; and, satisfaction 
and comfort with medications.  He was assessed as "poor 
(problem)" in none of those categories, the only ones under 
review.  The examiner preparing the progress notes indicated 
that the veteran had no recent or upcoming stressors.

The veteran reported in June 1996 that his mood and level of 
anxiety had been under good control over the prior two 
months.  At one point he stated:  "This stuff you give me is 
great!"  The veteran indicated that his mood had not gone 
into a tailspin subsequent to a hail storm that had destroyed 
his crop and shattered windows in his home.  He described 
that he had good sleep and energy.  He did not have recent 
health problems and he denied side effects from his 
medication.

An August 1996 progress report reflects that the veteran's 
mood was good and he had not had problems with any full blown 
panic attacks.  He laughed as he told the examiner about his 
exploits rounding up cows to take to the market.  He shared 
some of his frustrations and concerns with Dr. Seifert 
regarding the manner in which veterans are treated in 
contemporary society and the nature of veterans' 
deteriorating medical care.  Dr. Seifert again assessed panic 
disorder and continued his prescription.

A psychiatric progress note dated September 1996 shows that 
the veteran scored "good (no problem)" regarding all of the 
same symptoms mentioned on the notes of February 1996 and 
April 1996, and he did not have recent or upcoming stressors.  
Handwritten notes record that the veteran said, "Everythings 
great!"  He also said:  "Doc, if it hadn't been for your 
help I would have committed suicide by now...I'm serious."

The veteran reported in December 1996 that his wife wanted 
him to change medications.  He had suffered from one full 
blown panic attack the week prior to the therapy session and 
he had one or two other panic attacks at unspecified times.  
He was sleeping well and his energy was good.  Again, the 
veteran was apparently upbeat during the session, as Dr. 
Seifert noted in her report that he laughed and told jokes 
during the session.  He did not feel that he was having 
problems with being sad, nervous, or particularly irritable, 
but he thought his wife might have a different opinion.

In January 1997, he reported that he had switched medications 
and he felt like himself again.  He said his sense of humor 
was back, and that he was much less irritable.  His wife was 
happy with his decision to switch medications.  He was 
sleeping well and Dr. Seifert indicated that he was 
"enjoying life."  He did not have any trouble with his 
mood.  Dr. Seifert assessed him with panic disorder, and she 
stated that he was doing well following the change of 
medication.

Although the above psychiatric notes as a whole seem to 
indicate that the veteran was quite functional during this 
time frame, the Board is aware that this may not be the 
complete disability picture.  The final psychiatric report of 
record from Dr. Seifert shows that she did not think he was 
completely open with her until about six months prior to 
April 1997.  The veteran reported at that time that he was 
suffering from increased problems over the prior month with 
flashbacks and nightmares secondary to his experiences in 
Vietnam.  He said those symptoms had increased in 
regularity-from twice a month since 1974 to once a day at 
the time of the April 1997 therapy session.  Apparently, he 
had watched the movie "Full Metal Jacket" and he began 
feeling angry and betrayed.  He was hypervigilant and he had 
an increased startle response.  He told Dr. Seifert that on 
his return from Vietnam, he had become emotionally distant 
from his first wife, and they ultimately divorced.  Dr. 
Seifert indicated that the veteran gave a history consistent 
with PTSD, which had onset during his time in Vietnam and had 
recently been exacerbated due to the movie and the time of 
year.  The veteran had been shot in the hand at the same time 
of year during Vietnam, and he received a Purple Heart.

At a VA examination for PTSD in April 1997, he reported that 
he argued with his wife and friends "just for the sake of 
argument."  He said his sleep was interrupted because of 
nightmares, which he suffered from about once a week, and he 
had decreased concentration and increased startle response.  
He said he stopped feeling enjoyment at being with other 
people since four or five years prior to the April 1997 
examination, and he questioned why he had survived Vietnam 
while so many others had not.  The veteran said that he did 
not feel close to his family, but that he had one close 
friend.  The veteran attended church services and he was 
self-employed as a carpenter in April 1997.

On mental status examination, the veteran had a polite 
attitude and he exhibited a mild to moderate range of 
decreased psychomotor behavior.  His affect was mild to 
moderately anxious, which affected his speech.  His speech 
was slightly rapid and at times he would stutter.  He denied 
any active current suicidal or homicidal thoughts.  He 
reported that he talked to his "conscience" but he denied 
hearing any clear voices.  He said he was seeing images of 
people or maybe a house that he may have lived in at one 
point.  He denied any delusions.  When asked about any 
paranoid thoughts, he stated that he thought everyone felt 
that way.  He was able to register three objects on the first 
trial.  He counted serial sevens and made one mistake.  He 
counted up to four presidents in the backward order 
correctly.  He did well on simple similarity testing.  He 
spelled "world" backward correctly.  He gave the correct 
answer to multiple mathematical questions involving money.  
His concentration was mild to moderately compromised.  His 
intellect seemed average, his insight was fair, and his 
judgment was grossly intact.  The examiner indicated that the 
veteran's Global Assessment of Functioning (GAF) score was 
between 50 and 60.  Based on this interview, the examiner 
thought the veteran met the criteria for a diagnosis of PTSD.  
The examiner indicated that the veteran was experiencing a 
mild degree of PTSD at that time.

Legal Analysis

The veteran contends, in essence, that the 10 percent 
evaluation assigned for his PTSD does not adequately account 
for his symptomatology.  He has reported that he quit his 
last two jobs in lieu of termination and that he lives in 
self-imposed exile from the world.  He has indicated that he 
was involved with Operation Phoenix while he was serving his 
country in Vietnam.  As a preliminary matter, the Board finds 
that the veteran's claim for a higher initial rating is 
plausible and capable of substantiation; thus, it is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
When a veteran submits a well-grounded claim, the VA must 
assist him in developing facts pertinent to that claim.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim, and no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a) (West 1991).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

The RO service connected the veteran's PTSD and assigned an 
initial 10 percent rating under Diagnostic Code (DC) 9411.  
That code provides a 10 percent evaluation for PTSD causing 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation for PTSD causing occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 
(1999).

In this case, the psychiatric reports from Dr. Seifert 
present a disability picture of a veteran who is functioning 
relatively well in society and who is able to cope with 
occupational and social situations without a great deal of 
trouble.  For example, the veteran responded reasonably to 
the occupational and social stressors of a destroyed crop and 
damage to his house in June 1996 as the result of a severe 
hailstorm.  At that point, he was apparently coping well with 
the situation, especially though the use of his medications.  
He consistently reported feeling good and having little 
difficulty with problems of depression, sadness, and anxiety.  
He told jokes and had a sense of humor throughout the 
entirety of his therapy sessions with Dr. Seifert and despite 
his PTSD.  Although he said he felt frustrated with the 
treatment of veterans in contemporary society, he was able to 
see the humor in life in general; for example, he laughed at 
his exploits in rounding up cows.  He could sleep well on a 
consistent basis, and he often had a high level of energy.  
Moreover, although he divorced his first wife, he maintained 
his marriage with his second wife for almost 20 years.  As 
stated above, private psychological reports show that he 
scored "good (no problem)" on three separate occasions for 
10 categories of psychological symptoms, including many 
relevant to his PTSD, such as anxiety, hearing voices, and 
suicidal thoughts.  The Board would note that he scored 
"poor (problem)" in none of the categories.  Overall, this 
evidence does not present the picture of a veteran who has 
significant impairment on either an occupational or a social 
level.

On the other hand, Dr. Seifert indicated in her April 1997 
psychiatric report that the veteran had only "opened up" to 
her for the previous six months despite the longevity of 
their therapy sessions-three and a half years.  The Board 
finds it reasonable that the veteran could have been hiding 
his true symptomatology because it was difficult for him to 
relive his experiences in Vietnam.  As a result, the VA 
examination report dated April 1997 has a heightened 
probative significance in terms of the veteran's true 
psychiatric condition.  The Board is nevertheless cognizant 
that Dr. Seifert has been examining the veteran for a number 
of years; thus, her opinion is also extremely valuable in 
ascertaining the veteran's psychological state.  However, the 
VA examination report dated April 1997 reflects that the 
veteran had mild to moderate symptomatology and the examiner 
specifically said that the veteran was experiencing a mild 
degree of PTSD at that time.  This analysis is somewhat 
contradicted by the examiner's assessment of the veteran's 
GAF score at between 50 and 60.  According to the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV), 
a GAF between 50 and 60 indicates that the veteran suffers 
from moderate symptoms, rather than mild symptoms.  The 
examiner also stated that the veteran was undergoing a 
moderate severity of psychological stressors as of April 
1997.  The rating schedule provides that when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).  Thus, with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran has met the criteria for assignment of a 
higher initial evaluation of 30 percent, and no more, for his 
PTSD.

The criteria for a 50 percent evaluation have clearly not 
been met, based on the evidence of record including Dr. 
Seifert's psychiatric reports and the April 1997 VA 
examination report.  Again, the veteran has appeared largely 
functional despite his PTSD.  The overall disability picture 
is not productive of symptoms which would support more than a 
30 percent evaluation when weighing all the symptomatology 
documented by Dr. Seifert's psychiatric reports and the April 
1997 VA examination report.  Accordingly, as discussed above, 
based on all the evidence of record and with the resolution 
of all doubt in the veteran's favor, the Board finds that the 
veteran's disability more nearly approximates the criteria 
for a higher 30 percent evaluation and no more.


ORDER

An initial rating of 30 percent, and no more, is granted for 
PTSD, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

